Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The abstract of the disclosure is objected to because it includes exemplary language “according to one embodiment,”. Remove this exemplary language. 
Correction is required. See MPEP § 608.01(b).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kamijima (USPGPN 20210091581).
Independent Claim 1, Kamijima discloses a charge and discharge control method (Figs. 1 and 4-10), comprising:
acquiring measurement data regarding a parameter relating to a battery of a battery-mounted device at the time of battery charge or discharge (100 to 200 to 300 in Fig. 1, battery information of Fig. 4, s10 of Fig. 7, & s31 of Fig. 9);
receiving, from the outside of the battery-mounted device, a control instruction relating to the battery charge and discharge (100 to 200 to 300 in Fig. 1, 31 in Fig. 4, S17 & S18 of Fig. 7, s33 of Fig. 9, & Fig. 10; ¶’s [20, 38, 61, 77]) corresponding at least to a diagnosis result of a deterioration state of the battery based on the measurement data (S12 & S13 of Fig. 7; top box of Fig. 5; 31 of Fig. 4) and
controlling charge and discharge of the battery based on the received control instruction (¶’s [56-64, 77], Fig. 10, s34 of Fig. 9, right side of Fig. 4, which describes controlling charge or discharge information based on this information).
Dependent Claim 2, Kamijima discloses estimating an internal state and a battery characteristic (date of manufacture, deterioration information, remaining capacity, capacity, and age since manufacture and age since use, history of temperature of battery use, and serial/firmware numbers all are either internal state or battery characteristics see ¶’s [38-40, 43, 48] & Fig. 5) of the battery based on the measurement data (measurement data is battery information, see ¶’s [38, 39, 59] & Fig. 5, where one having ordinary skill in the art understands that battery capacity/remaining capacity are determined via the temperature, current, and voltage being measured);
diagnosing the deterioration state of the battery based on either the estimated internal state or the battery characteristic (Fig. 5 and ¶’s [39 & 48] describes the deterioration degree being determined internal to the battery, which based on the other information given in Fig. 5 [date of manufacture gives age, date of start of use gives time between present and first use, capacity of battery vs manufacturing information gives the reduction in battery capacity since starting, temperature use history and ambient temperature are further ways in which the device determined SOH can be determined]); and
outputting the diagnosis result of the deterioration state to the outside of the battery-mounted device (see Fig. 4 battery information, s10 of Fig. 7, & s31 of Fig. 9), wherein
the control instruction is received as a response to the output diagnosis result (¶’s [50-56] describes the use of this information in response to the diagnosis result for determining the control step output by the external device).
Dependent Claim 3, Kamijima discloses outputting the measurement data of the parameter relating to the battery to the outside of the battery-mounted device (measurement data is battery information, see ¶’s [38, 39, 59] & Fig. 5, where one having ordinary skill in the art understands that battery capacity/remaining capacity are determined via the temperature, current, and voltage being measured), wherein
the control instruction is received as a response to the output measurement data (¶’s [50-56] describes the use of this information in response to the diagnosis result for determining the control step output by the external device, s33 & s34 of Fig. 9).
Dependent Claim 4, Kamijima discloses if the diagnosis result of the deterioration state exceeds a permissible range, based on the received control instruction (¶’s [54-57] and s13-s16 of Fig. 7 demonstrate these features with Fig. 8 demonstrating the stages),
one of an electric current flowing in the battery during charging, a voltage of the battery during charging, or a power output from the battery during discharging is suppressed in comparison to a case where the diagnosis result falls within a permissible range, or
a use of the battery is instructed to be stopped (s18 & s17 and ¶’s [51-56]).
Dependent Claim 5, Kamijima discloses a battery-mounted device (100 of Fig. 2, see system of Fig. 1) comprising:
a controller (11/27/19 performs the method on the battery mounted device, 31 on the server of Figs. 3 & 4) that performs the charge and discharge control method according to claim 1; and the battery (25) charge and discharge of which is controlled by the controller.
Dependent Claim 6, Kamijima discloses a management system (Figs. 1-4) comprising:
the battery-mounted device (100, Figs. 1 & 2) according to claim 5; and
a management server (300, see Figs. 1, 3, & 4) comprising a processor (300), wherein
the processor of the management server is configured to:
generate the control instruction corresponding to the diagnosis result of the deterioration state of the battery (300 see Fig. 4); and output the generated control instruction to the battery-mounted device (see Figs. 1, 4, 7, & 9).
Dependent Claim 7, Kamijima discloses a non-transitory storage medium (19) storing a charge and discharge control program (19a, see ¶’s [22, 27, 43, 44, 45, 73]) causing a computer (11/27/19) of the battery-mounted device to execute the charge and discharge control method according to claim 1.
Independent Claim 8, Kamijima discloses a management method (Figs. 1 and 4-10) comprising:
acquiring a diagnosis result of a deterioration state of a battery in a battery-mounted device (Fig. 5 and ¶’s [39 & 48] describes the deterioration degree being determined internal to the battery, which based on the other information given in Fig. 5 [date of manufacture gives age, date of start of use gives time between present and first use, capacity of battery vs manufacturing information gives the reduction in battery capacity since starting, temperature use history and ambient temperature are further ways in which the device determined SOH can be determined]), based on measurement data (Fig. 5) regarding a parameter relating to the battery at the time of battery charge or discharge (100 to 200 to 300 in Fig. 1, battery information of Fig. 4, s10 of Fig. 7, & s31 of Fig. 9; measurement data is battery information, see ¶’s [38-40, 43, 48, 59] & Fig. 5, where one having ordinary skill in the art understands that battery capacity/remaining capacity are determined via the temperature, current, and voltage being measured);
generating a control instruction relating to the charge and discharge of the battery corresponding to at least the diagnosis result of the deterioration state (S12 & S13 of Fig. 7; top box of Fig. 5; 31 of Fig. 4); and outputting the generated control instruction to the battery-mounted device (100 to 200 to 300 in Fig. 1, 31 in Fig. 4, S17 & S18 of Fig. 7, s33 of Fig. 9, & Fig. 10; ¶’s [20, 38, 50-56, 61, 77]).
Dependent Claim 9, Kamijima discloses receiving the diagnosis result of the deterioration state from the battery-mounted device, wherein
the control instruction is output as a response to the received diagnosis result (¶’s [50-56] describes the use of this information in response to the diagnosis result for determining the control step output by the external device).
Dependent Claim 10, Kamijima discloses receiving the measurement data of the parameter relating to the battery from the battery-mounted device (Fig. 5),
estimating an internal state and a battery characteristic of the battery (date of manufacture, deterioration information, remaining capacity, capacity, and age since manufacture and age since use, history of temperature of battery use, and serial/firmware numbers all are either internal state or battery characteristics see ¶’s [38-40, 43, 48] & Fig. 5) based on the measurement data (measurement data is battery information, see ¶’s [38, 39, 59] & Fig. 5, where one having ordinary skill in the art understands that battery capacity/remaining capacity are determined via the temperature, current, and voltage being measured);
diagnosing the deterioration state of the battery based on either the estimated internal state or the estimated battery characteristic of the battery (Fig. 5 and ¶’s [39 & 48] describes the deterioration degree being determined internal to the battery, which based on the other information given in Fig. 5 [date of manufacture gives age, date of start of use gives time between present and first use, capacity of battery vs manufacturing information gives the reduction in battery capacity since starting, temperature use history and ambient temperature are further ways in which the device determined SOH can be determined]), wherein
the control instruction is output as a response to the received measurement data (¶’s [50-56] describes the use of this information in response to the diagnosis result for determining the control step output by the external device).
Dependent Claim 11, Kamijima discloses if the diagnosis result of the deterioration state exceeds a permissible range, as the control instruction (¶’s [54-57] and s13-s16 of Fig. 7 demonstrate these features with Fig. 8 demonstrating the stages),
an instruction to suppress, in comparison to a case where the diagnosis result falls within the permissible range, an electric current flowing in the battery during charging, a voltage of the battery during charging, or a power output from the battery during discharging, is generated, or
an instruction to stop a use of the battery is generated (s18 & s17 and ¶’s [51-56]).
Dependent Claim 12, Kamijima discloses acquiring either an internal state or a battery characteristic of the battery (date of manufacture, deterioration information, remaining capacity, capacity, and age since manufacture and age since use, history of temperature of battery use, and serial/firmware numbers all are either internal state or battery characteristics see ¶’s [38-40, 43, 48] & Fig. 5) which is estimated based on the measurement data of the parameter relating to the battery (measurement data is battery information, see ¶’s [38, 39, 59] & Fig. 5, where one having ordinary skill in the art understands that battery capacity/remaining capacity are determined via the temperature, current, and voltage being measured); and
updating criteria data which serves as criteria for a relationship of the deterioration state of the battery with respect to diagnosis items of the diagnosis of the deterioration state, based on at least one of the estimated internal state or battery characteristics of the battery (the information is fed to model 313 {¶’s [38-41, 45, 50, 65, 68, 79]} which is then updated as criteria, which determines the correct response according to the criteria, see Figs. 4-7).
Dependent Claim 13, Kamijima discloses acquiring user information relating to a user of the battery-mounted device (applicant’s disclosure has no information on what this “user information relating to a user” is, thus the temperature/ambient temperature and current/present current of the battery represent whether the user is performing a higher or lower power required activity, which represents user information relating to a user); and
identifying, based on the user information, the battery-mounted device as a target for outputting the control instruction corresponding to the diagnosis result of the deterioration state (as noted above, this information is fed to the model which then sends the control message).
Dependent Claim 14, Kamijima discloses management server (300, see Figs. 1-4) that includes a processor (31) that executes the management method according to claim 8.
Dependent Claim 15, Kamijima discloses non-transitory storage medium storing a management program causing an external computer (313) of the battery-mounted device to execute the management method according to claim 8.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Closest prior art:
US-20170263984-A1 
US-20200094691-A1 
US-20200269721-A1 
US-20220221524-A1 
Close prior art: 
US-20160195590-A1 
US-20170350946-A1 
US-20170366023-A1 
US-20180331546-A1 
US-20190317155-A1 
US-20190317152-A1 
US-20190324094-A1 
US-20200018800-A1 
US-20210044119-A1 
US-20210178927-A1 
US-20220294243-A1 
US-20220294251-A1 
US-20220291291-A1 
US-20220311063-A1 
US-20220311261-A1 
US-20220311248-A1
US-9885760-B2 
US-10215813-B2 
US-10164448-B2 
US-10763679-B2 
US-11391782-B2 
US-11408941-B2 
US-11336104-B2
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN T TRISCHLER whose telephone number is (571)270-0651. The examiner can normally be reached 9:30A-3:30P (often working later), M-F, ET, Flexible. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 5712722312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN T TRISCHLER/            Primary Examiner, Art Unit 2859